ORDER
Considering the motion to dismiss the pending appeal filed by the appellant, and the response of the appellee,
IT IS ORDERED that the appeal in Dixie Tobacco & Candy Co., Inc. v. Cynthia J. Bridges, as Secretary, Department of Revenue, State of Louisiana, 06-CA-1501, be and hereby is dismissed.
IT IS FURTHER ORDERED that appellee’s request for additional relief is denied. Appellee failed to answer the appeal. See La.Code Civ. P. art. 2133.
/s/ Jeffrey P. Victory
Justice, Supreme Court of Louisiana